Exhibit 10.4

 

Global Partner Acquisition Corp.
1 Rockefeller Plaza, 10th Floor

New York, NY 10020

 

July 29, 2015

 

Global Partner Sponsor I LLC

1 Rockefeller Plaza, 10th Floor

New York, NY 10020

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter will confirm our agreement that, commencing on the date the
securities of Global Partner Acquisition Corp. (the “Company”) are first listed
on the Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration
Statement on Form S-1 and prospectus filed with the Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Global
Partner Sponsor I LLC (“Global Partner”), shall make available to the Company,
at 1 Rockefeller Plaza, 10th Floor, New York, New York 10020 (or any successor
location), certain office space, utilities, and general office, receptionist and
secretarial support as may be reasonably required by the Company.  In exchange
therefor, the Company shall pay Global Partner the sum of $10,000 per month on
the Listing Date and continuing monthly thereafter and will be entitled to be
reimbursed for any out-of-pocket expenses until the Termination Date.

 

Global Partner hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 



 

 

   

  Very truly yours,       GLOBAL PARTNER ACQUISITION CORP.         By: /s/ Paul
Zepf     Name: Paul Zepf     Title:   Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

GLOBAL PARTNER SPONSOR I LLC

 

By:   /s/ Paul Zepf     Name: Paul Zepf     Title:   Managing Member  

 

 

 

[Signature Page to Administrative Services Agreement]

 



